   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.3 Page 1 of 30




Jacob Huebert, Bar # 17768
Scharf-Norton Center for Constitutional Litigation at the
GOLDWATER INSTITUTE
500 E. Coronado Road
Phoenix, Arizona 85004
Telephone: 602.462.5000
litigation@goldwaterinstitute.org
Attorney for Plaintiff



                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


 AMY POMEROY,

                Plaintiff,
                                                     COMPLAINT FOR
 UTAH STATE BAR; JOHN C. BALDWIN,                    DECLARATORY AND
 Executive Director, Utah State Bar;                 INJUNCTIVE RELIEF
 HEATHER FARNSWORTH, President, Utah
 State Bar; HEATHER THUET, President                 Civil No. _______________
 Elect, Utah State Bar; MARTY MOORE, 1st
 Division Commissioner, Utah State Bar;
 JOHN W. BRADLEY, 2nd Division                       Judge __________________
 Commissioner, Utah State Bar; CHRYSTAL
 MANCUSO-SMITH, 3rd Division
 Commissioner, Utah State Bar; MICHELLE
 QUIST, 3rd Division Commissioner, Utah
 State Bar; MARK MORRIS, 3rd Division
 Commissioner, Utah State Bar; MARK
 PUGSLEY, 3rd Division Commissioner, Utah
 State Bar; TRACI GUNDERSEN, 3rd
 Division Commissioner, Utah State Bar;
 ANDREW MORSE, 3rd Division
 Commissioner, Utah State Bar; TOM
 SEILER, 4th Division Commissioner, Utah
 State Bar; KRISTIN WOODS, 5th Division
 Commissioner, Utah State Bar; RICK
 HOFFMAN, Public Member Commissioner,
 Utah State Bar; SHAWN NEWELL, Public
 Member Commissioner, Utah State Bar,

                Defendants.
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.4 Page 2 of 30




       1.     This civil rights lawsuit seeks to protect the First and Fourteenth

Amendment rights of Utah attorneys who have been forced to become members of the

Utah State Bar (“USB”) and the Utah Bar Foundation (“UBF”) and to subsidize political

and ideological speech by the USB that they do not wish to support.

       2.     The State of Utah requires attorneys to join and pay fees to the USB, a bar

association, as a condition of being allowed to practice law in the state. See Utah Judicial

Council Code of Judicial Admin. (“CJA”) Rules 14-101, 14-102(a)(1), 14-107, 14-209,

14-802(a).

       3.     The State of Utah also makes all attorneys who are USB members

automatically members of the UBF. CJA Rule 14-209.

       4.     Utah’s requirements that attorneys join the USB and UBF violate attorneys’

First Amendment rights to free speech and association, and are not necessary to regulate

the legal profession or improve the quality of legal services in Utah.

       5.     The USB’s collection and use of mandatory bar dues to subsidize political

and ideological speech without attorneys’ affirmative consent violates their First

Amendment right to choose what private speech and association they will and will not

support, and is not necessary to regulate the legal profession or improve the quality of

legal services in Utah.

       6.     Further, even if one assumes mandatory bar membership and dues are not

inherently unconstitutional, the USB fails to provide essential safeguards to ensure that


                                             1
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.5 Page 3 of 30




attorneys’ dues are not used for activities that are not germane to the USB’s purpose of

improving the quality of legal services by regulating the legal profession.

       7.     This lawsuit therefore asks this Court to declare mandatory USB and UBF

membership unconstitutional and to order Defendants to stop forcing attorneys to join the

USB and subsidize its speech without their affirmative consent. Alternatively, at a

minimum, this lawsuit asks this Court to order Defendants to stop collecting mandatory

fees in the absence of sufficient procedures to protect attorneys from being forced to

subsidize USB speech and other activities that are not germane to improving the quality

of legal services and regulating the legal profession.

                              JURISDICTION AND VENUE

       8.     This action is brought under 42 U.S.C. §§ 1983 and 1988.

       9.     This Court has subject matter jurisdiction over Plaintiff’s claims under 28

U.S.C. §§ 1331 and 1343.

       10.    This Court has authority to grant declaratory and other relief under 28

U.S.C. §§ 2201 and 2202.

       11.    Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District.

                                          PARTIES

       12.    Plaintiff Amy Pomeroy is a citizen of the United States and resides in

Orem, Utah. Plaintiff Pomeroy is a duly licensed attorney under the laws of Utah and is a


                                               2
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.6 Page 4 of 30




member of the USB solely because membership is a mandatory prerequisite to practice

law in the State of Utah.

       13.    Defendant Utah State Bar is a Utah non-profit corporation to which Utah

attorneys are compelled to pay an annual fee as a condition of practicing law in Utah.

       14.    Defendant John C. Baldwin is Executive Director of the Utah State Bar. As

the USB’s Executive Director, Defendant Baldwin is responsible for enforcing the state’s

requirement that attorneys join and pay fees to the USB as a condition of practicing law

in Utah. See CJA Rule 14-107(b)(2).

       15.    Defendant Heather Farnsworth is President of the Utah State Bar. Together

with the other members of the Board of Commissioners of Utah State Bar Commissioners

(“Board”), Defendant Farnsworth is responsible for enforcing the state’s requirement that

attorneys become members of, and pay fees to, the USB as a condition of practicing law

in Utah. See CJA Rule 14-111(a).

       16.    Defendant Heather Thuet is President-Elect of the Utah State Bar.

       17.    Defendant Marty Moore is a member of the Board, representing the 1st

Division.

       18.    Defendant John W. Bradley is a member of the Board, representing the 2nd

Division.

       19.    Defendant Chrystal Mancuso-Smith is a member of the Board, representing

the 3rd Division.


                                            3
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.7 Page 5 of 30




      20.   Defendant Michelle Quist is a member of the Board, representing the 3rd

Division.

      21.   Defendant Mark Morris is a member of the Board, representing the 3rd

Division.

      22.   Defendant Mark Puglsey is a member of the Board, representing the 3rd

Division.

      23.   Defendant Traci Gundersen is a member of the Board, representing the 3rd

Division.

      24.   Defendant Andrew Morse is a member of the Board, representing the 3rd

Division.

      25.   Defendant Tom Seiler is a member of the Board, representing the 4th

Division.

      26.   Defendant Kristin Woods is a member of the Board, representing the 5th

Division.

      27.   Defendant Rick Hoffman is a “public” member of the Board.

      28.   Defendant Shawn Newell is a “public” member of the Board.

      29.   All individual Defendants are sued in their official capacities.




                                           4
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.8 Page 6 of 30




                                         FACTS

Utah’s Mandatory Bar Association Membership and Fees

        30.   Utah compels every attorney licensed in Utah to be a member of the USB

in order to practice law in the state. CJA Rules 14-101, 14-102, 14-802.

        31.   Utah also compels attorneys licensed in the state to pay annual dues to the

USB. CJA Rules 14-107, 14-111(a), 14-207, 14-716; see also In re Discipline of

Sonnenreich, 86 P.3d 712, 718-19 ¶ 17 (Utah 2004) (noting the “clear requirement” that

Utah attorneys pay an annual fee to the USB).

        32.   If an attorney fails to pay the annual fee to the USB, the USB

administratively suspends the attorney’s license to practice law, which prohibits the

attorney from practicing law in the state. CJA Rules 14-111(a).

        33.   As a Utah attorney, Plaintiff Amy Pomeroy is compelled to become a

member of the USB and to pay an annual fee to the USB as a condition of engaging in

her profession.

        34.   Plaintiff Pomeroy has paid annual dues to the USB since approximately

2014.

        35.   The USB and the members of its Board—namely, Defendants Farnsworth,

Thuet, Moore, Bradley, Mancuso-Smith, Quist, Morris, Pugsley, Gundersen, Morse,

Seiler, Woods, Hoffman, and Newell (collectively, the “USB Board Members”)—act




                                             5
   Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.9 Page 7 of 30




under color of state law to enforce Utah’s rules requiring membership and funding of the

USB as a condition of practicing law in the State of Utah.

The USB’s Use of Mandatory Fees for Political and Ideological Speech

       36.    The USB Board Members use mandatory USB member dues on behalf of

the USB, acting under color of state law. CJA Rules 14-109, 14-207(d).

       37.    The USB uses members’ mandatory dues to engage in speech, including

political and ideological speech.

       38.    CJA Rule 14-106(a) “authorize[s] and direct[s]” the Board “to study and

provide assistance on public policy issues and to adopt positions of behalf of the Board

on public policy issues.”

       39.    Rule 14-106(a) also authorizes the Board to, among other things, “adopt a

position in support of or in opposition to a policy initiative, to adopt no position on a

policy initiative, or to remain silent on a policy initiative.”

       40.    Under Rule 14-106(a)(1), public policy issues on which the USB may take

positions include “issues concerning the courts of Utah, procedure and evidence in the

courts, the administration of justice, the practice of law, and matters of substantive law on

which the collective expertise of lawyers has special relevance and/or which may affect

an individual’s ability to access legal services or the legal system.”

       41.    Under these Rules, the USB has advocated for and against both procedural

and substantive proposed state legislation.


                                                6
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.10 Page 8 of 30




       42.    The January/February 2021 issue of the USB’s Utah Bar Journal states: “In

recent years, the Bar has played an active role in major public policy debates, such as

taxation of legal services, whether the supreme court should regulate the practice of law,

and what criteria should be considered when filling judicial vacancies. As our state

continues to grow and change, we anticipate there will be other major issues that will

require the Bar’s input.”

       43.    In 2019, the USB opposed a proposed “Tax Equalization and Reduction

Act” (H.B. 441), which would have modified the state’s tax system in various ways,

because it would have imposed a tax on legal services.

       44.    In the July/August 2019 issue of the USB’s Utah Bar Journal publication,

the USB’s then-President stated that “the Bar took a strong stand” against the proposed

tax, that the USB “is continuing to be actively involved in monitoring and opposing a

sales tax on legal services,” and that the USB “ask[s] all of you [USB members] to stay

involved and that you encourage your clients to do the same.”

       45.    The May/June 2018 issue of the Utah Bar Journal reported that the USB

“had significant influence on the language and structure” of legislation regarding the state

attorney general’s ability to invoke a potential conflict of interest or the attorney-client

privilege to withhold release of an opinion requested by the legislature.

       46.    That issue of the Utah Bar Journal also stated that “the 2018 General

Session [of the Utah State Legislature] was successful for the Utah bar as our leaders


                                               7
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.11 Page 9 of 30




influenced the language of legislation and enhanced the bar’s relationship with

lawmakers and staff.”

       47.    The USB has also opposed measures that would alter the way Utah selects

judges, including a 2019 proposed constitutional amendment that would have replaced

the state’s current method (appointment by the governor from nominees certified by a

nominating commission, subject to Utah Senate approval and retention elections) with

nonpartisan elections.

       48.    The USB engages lobbyists to advocate for and against proposed legislation

in the Utah State Legislature.

       49.    In advocating for and against proposed legislation, the USB and its

lobbyists purport to represent the USB’s membership.

       50.    Recent issues of the Utah Bar Journal, funded with members’ mandatory

dues, include statements that take or publicize positions on current controversies,

including but not limited to an article by the USB’s president in the March-April 2021

issue asserting the importance of pursuing “equity” as distinct from “equality”; an article

in that same issue calling for courtrooms to include a “safe space” in which allegations of

unfairness will not be met with “defensiveness and denial”; an article in that same issue

reviewing a book proposing criminal penalties “up to and including incarceration” for

any person “who is made aware of a sexual assault but focuses on protecting the




                                             8
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.12 Page 10 of 30




institution in which it occurs rather than the survivor of the assault”; and articles invoking

the concept of “implicit bias.”

The USB’s Dues Refund Procedure

       51.    The Utah State Bar occasionally publishes notices of members’ right to

receive a rebate of the portion of their bar dues used for lobbying and legislative

matters—but it does so inconspicuously, buried deep within the Utah Bar Journal.

       52.    When the Utah Bar Journal includes such a notice, nothing on the cover or

in the table of contents informs a reader of its presence, and nothing else calls the notice

to readers’ attention.

       53.    In the March-April 2021 Utah Bar Journal, the following “Notice of

Legislative Positions Taken By Bar and Availability of Rebate” and “Tax Notice” were

published on page 56:




                                              9
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.13 Page 11 of 30




       54.    The “Notice” includes the URL for a website where USB members

supposedly can obtain information on positions the USB has taken in 2021; in fact, as of

the date of the filing of this Complaint, the page contains no such information, nor does it

contain any information about “funds expended” in 2021 or any other year.

       55.    Page 55 of the May/June 2020 Utah Bar Journal contained the following

“Notice of Legislative Positions Taken by Bar and Availability of Rebate,” but with no

projected rebate amount and no “Tax Notice”:




                                             10
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.14 Page 12 of 30




       56.    In fact, the URL provided in this Notice did not and does not provide

information about “funds expended on public policy issues.” Regarding the 2020 Utah

Legislative Session, it only includes a list of proposed items of legislation and whether

the USB supported or opposed them.

       57.    Page 53 of the March-April 2019 issue of the Utah Bar Journal contained

the following “Notice of Legislative Rebate” and “Tax Notice” with minimal information

about the USB’s activities or where readers could learn about them:




                                             11
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.15 Page 13 of 30




       58.    The USB published substantially similar notices together under the heading

“Notice of Legislative Rebate” in the March-April 2018 Utah Bar Journal—in the lower

left corner of page 46, which also contained a list of certain Bar Commission activities, a

notice of an individual’s petition for reinstatement to the Bar, and a notice regarding

online license renewal:




                                             12
Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.16 Page 14 of 30




                                   13
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.17 Page 15 of 30




       59.     In the March-April 2017 Utah Bar Journal, the USB published the “Tax

Notice” at the bottom of page 42, below a list of USB 2017 Spring Convention sponsors

and exhibitors, and published the “Notice of Legislative Rebate” at the bottom of page

49, below the second page of a list of attorneys recognized for pro bono work:




       60.     The USB does not provide a means by which members may prevent their

dues from being used for lobbying and other legislative activities before the fact; it only

offers partial rebates after members’ fees have already been used for these activities.

       61.     The USB does not provide members with information about how it

determines which expenditures should be classified as for “lobbying and legislative-

related activities.”

                                             14
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.18 Page 16 of 30




         62.   The notices of legislative positions currently on the “Legislative Positions”

page of the USB website simply state whether the USB supported or opposed particular

items of proposed legislation that were before the Utah Legislature; they do not state the

reasons for the USB’s positions; nor do they state whether the USB engaged in any

advocacy on issues of public policy apart from the listed bills; nor do they state anything

about the amount of “funds expended” on such matters, despite the statements in the

March/April 2021 and March/April 2020 notices that this information would be provided

there.

         63.   The USB has not established procedures by which members may object to,

or receive a rebate for, USB expenditures other than those the USB has deemed to be

“lobbying and legislative-related activities.”

         64.   The annual budget the USB makes available to members does not identify

any specific expenditures the USB has made or proposed to make; it only identifies

general categories of expenditures.

         65.   The annual budget the USB makes available to members does not state

whether any past or proposed expenditures of member dues were or are germane to the

purpose of improving the quality of legal services and regulating the legal profession.

         66.   The USB does not provide members with detailed information about its

expenditures that would allow members to determine whether any past or proposed




                                             15
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.19 Page 17 of 30




expenditures of member fees were or are germane to improving the quality of legal

services and regulating the legal profession.

Plaintiff’s Injury

       67.    Plaintiff Amy Pomeroy does not wish to associate with the USB or its

political or ideological speech, but she has been required to do so to be allowed to

practice law in Utah.

       68.    Plaintiff Amy Pomeroy opposes the USB’s use of any amount of her

mandatory fees to fund any amount of political or ideological speech, regardless of its

viewpoint, including but not limited to the examples set forth above, but she has been

without effective means to prevent it.

       69.    Plaintiff Amy Pomeroy also does not wish to associate with or subsidize the

USB’s “factual” speech, even if it does not include overt political or ideological

advocacy. She wishes to decide for herself which charitable, advocacy, and/or trade

organizations she will and will not associate with and contribute to.

       70.    The USB declares itself to be the official state organization of the entire

legal profession. For example, on its website it identifies itself as “an organization of

Utah’s 12,000 lawyers and judges” and declares that its “mission [is] representing

lawyers in Utah.” The website also states that “The membership of the Bar includes

active and inactive lawyers, and lawyers who reside within and outside the State of Utah.

In order to practice law in the State of Utah, it is necessary to be a member of the Utah


                                             16
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.20 Page 18 of 30




State Bar.” Nothing on the website indicates that there are attorneys such as Plaintiff

Pomeroy who dissent from the USB, do not wish to be members of or associated with it,

and do not necessarily agree with the positions it takes and opinions it expresses.

       71.    Utah’s requirement that all attorneys join the USB injures Plaintiff Amy

Pomeroy because she does not wish to associate with the USB or with its speech,

including but not limited to political ideological speech, and does not wish to subsidize

the USB or its speech. But for the requirement, she would not be a member.

       72.    Utah’s requirement that all attorneys pay dues to the USB injures Plaintiff

Amy Pomeroy because she does not wish to fund the USB’s speech, including but not

limited to political and ideological speech, and other activities. But for the requirement,

she would not do so.

       73.    The USB’s lack of safeguards to ensure that members are not required to

pay for political and ideological speech and other activities not germane to regulating the

legal profession or improving the quality of legal services injures Plaintiff Amy Pomeroy

because she does not want to fund such activities in any amount.

       74.    Utah’s requirement that all attorneys be members of the UBF injures

Plaintiff Amy Pomeroy because she does not wish to associate with the UBF or any

political or ideological speech or other activities that it may engage in; she wishes to

decide for herself which charitable and advocacy organizations she will and will not




                                             17
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.21 Page 19 of 30




associate with and contribute to.

Injunctive Relief Allegations

       75.     Due to Defendants’ enforcement of the challenged laws and rules described

above, Plaintiff and others similarly situated are and will continue to be denied the right

to refrain from being members of the USB as a condition of practicing law in Utah and

the right to refrain from subsidizing the USB’s speech.

       76.     If not permanently enjoined by this Court, Defendants and their agents will

continue to implement the challenged rules or other similar policies and practices, which

deprive Plaintiff of her constitutionally protected rights to free speech and freedom of

association.

       77.     Thus the challenged laws and rules are causing, and will continue to cause,

Plaintiff to suffer irreparable injury, including but not limited to deprivation of her

freedom of speech and freedom of association rights. Plaintiff has no plain, speedy, and

adequate remedy at law for such an injury.

       78.     Accordingly, injunctive relief is appropriate.

Declaratory Relief Allegations

       79.     An actual and substantial controversy exists between Plaintiff and

Defendants as to their respective legal rights and duties. Plaintiff contends, pursuant to 42

U.S.C. § 1983, that both on their face and as applied to Plaintiff, the challenged laws and




                                              18
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.22 Page 20 of 30




rules violate the First and Fourteenth Amendments. Plaintiff is informed and believes,

and on that basis alleges, that Defendants contend otherwise on all counts.

       80.      Accordingly, declaratory relief is appropriate.

                               FIRST CLAIM FOR RELIEF

     Compelled membership in the USB violates attorneys’ First and Fourteenth
              Amendment rights to free association and free speech.

       81.      The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       82.      The First and Fourteenth Amendments protect not only the freedom of

association but also the freedom not to associate.

       83.      The First and Fourteenth Amendments protect the freedom of speech,

which includes the right to avoid subsidizing the speech of other private speakers.

       84.      By its very nature, a mandatory bar association such as the USB violates

these rights.

       85.      Mandating membership in a bar association that engages in political and

ideological speech violates the First and Fourteenth Amendment rights to freedom of

association, freedom of speech, or both.

       86.      In the alternative, mandating membership in a bar association that engages

in political and ideological speech that is not germane to improving the quality of legal

services or regulating the legal profession violates the First and Fourteenth Amendment

right to freedom of association, freedom of speech, or both.

                                              19
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.23 Page 21 of 30




        87.   Mandatory associations, particularly mandatory associations for expressive

purposes, are permissible only when they serve a compelling state interest that the

government cannot achieve through other means significantly less restrictive of First

Amendment freedoms.

        88.   The only state interests that a mandatory bar association can plausibly serve

are regulating the legal profession and improving the quality of legal services.

        89.   The state can readily use means significantly less restrictive of First

Amendment freedoms than mandatory bar association membership to regulate the legal

profession and improve the quality of legal services.

        90.   For example, the State of Utah could regulate the legal profession directly,

or through an agency under its jurisdiction, without requiring attorneys to join or pay a

bar association, as at least 18 other states do.

        91.   By failing to use means significantly less restrictive of associational

freedoms than a mandatory association, Defendants maintain and actively enforce a set of

laws, practices, procedures, and policies that deprive Plaintiff Amy Pomeroy of her rights

of free speech and free association in violation of the First and Fourteenth Amendments.

        92.   This deprivation of constitutional rights is causing Plaintiff Amy Pomeroy

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.


                                               20
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.24 Page 22 of 30




       93.     Plaintiff is entitled to declaratory and injunctive relief against Defendants’

continued enforcement and maintenance of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorney fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                              SECOND CLAIM FOR RELIEF

   The collection and use of mandatory bar dues to subsidize the USB’s speech—
    including its political and ideological speech—violates attorneys’ First and
           Fourteenth Amendment rights to free speech and association.

       94.     The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       95.     The USB collects and uses mandatory bar fees to subsidize its speech,

including its political and ideological speech as described above, without attorneys’

affirmative consent.

       96.     The USB provides no way for attorneys to avoid having their fees used to

subsidize its speech, including its political and ideological speech, except by seeking a

refund after the fact.

       97.     The state could readily serve its interest in improving the quality of legal

services and regulating the legal profession without forcing attorneys to subsidize the

USB’s speech, including its political and ideological speech.

       98.     The state could improve the quality of legal services and regulate the legal

profession without requiring attorneys to fund a bar association at all. It could adopt


                                              21
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.25 Page 23 of 30




measures to improve the quality of legal services and regulate the legal profession

directly, or through an agency under its jurisdiction, as at least 18 other states do.

       99.    Alternatively, Utah could require that the USB use mandatory bar dues only

for regulatory activities, as California and Nebraska have done.

       100.   Because the state could readily serve its interest in improving the quality of

legal services in ways significantly less restrictive of free speech and association, the

USB violates the First and Fourteenth Amendments by collecting and using mandatory

bar dues to subsidize any of its speech.

       101.   Alternatively, the USB violates the First and Fourteenth Amendments by

collecting and using mandatory bar dues to subsidize its political and ideological speech.

       102.   At the very least, the USB violates the First and Fourteenth Amendments

by collecting and using mandatory bar dues to subsidize its speech and other activities

that are not germane to improving the quality of legal services and regulating the legal

profession.

       103.   At a minimum, to protect members’ First Amendment rights, the USB must

create an “opt-in” system for attorneys to subsidize its speech and non-germane activities;

it cannot require attorneys to opt out. See Janus v. AFSCME, 138 S. Ct. 2448, 2486

(2018). Unless an attorney provides affirmative consent, his or her fees cannot be used to

subsidize the USB’s non-germane activities or its speech, including but not limited to its

political and ideological speech.


                                              22
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.26 Page 24 of 30




        104.   Under existing law, Defendants maintain and enforce a set of laws,

practices, procedures, and policies that are not adequate to ensure that mandatory dues

will not be used for the impermissible purposes described above without affirmative

consent.

        105.   Accordingly, Defendants are currently maintaining and actively enforcing a

set of laws, practices, procedures, and policies that deprive Plaintiff Amy Pomeroy of her

rights of free speech and free association in violation of the First and Fourteenth

Amendments.

        106.   This deprivation of constitutional rights is causing Plaintiff Amy Pomeroy

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.

        107.   Plaintiff Amy Pomeroy is entitled to declaratory and injunctive relief

against Defendants’ continued enforcement of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorney fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.




                                              23
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.27 Page 25 of 30




                              THIRD CLAIM FOR RELIEF

  The USB violates attorneys First and Fourteenth Amendment rights by failing to
   provide safeguards to ensure mandatory dues are not used for impermissible
                                     purposes.

        108.   The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

        109.   Plaintiff pleads this claim in the alternative to her first and second claims

for relief.

        110.   To the extent mandatory bar fees are constitutional at all, the Supreme

Court has required bar associations such as the USB to ensure that such fees are used

only for activities germane to improving the quality of legal services and regulating the

legal profession. See Keller v. State Bar of Cal., 496 U.S. 1, 14 (1990).

        111.   To protect the rights of USB members and ensure mandatory member fees

are used only for chargeable expenditures, Keller requires the USB to institute safeguards

that provide, at a minimum: (1) notice to members, including an adequate explanation of

the basis for the dues and calculations of all non-chargeable activities, verified by an

independent auditor; (2) a reasonably prompt decision by an impartial decision-maker if a

member objects to the way his or her mandatory dues are spent; and (3) an escrow for

amounts reasonably in dispute while such objections are pending. Id.

        112.   The USB does not satisfy any of these requirements.




                                              24
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.28 Page 26 of 30




        113.   Although the USB offers members a partial dues refund for amounts it

purports to have spent on “lobbying or legislative-related expenditures,” it does not offer

members any means of objecting to, or receiving refunds for, other USB activities and

therefore fails to provide the safeguards that Keller requires.

        114.   Further, the USB does not provide an adequate explanation of the basis of

its dues calculations or its calculations of amounts purportedly spent on “lobbying or

legislative-related expenditures” as Keller requires.

        115.   The USB does not place any amount of a member’s fees in escrow before it

determines whether the member wants to fund the USB’s lobbying and legislative

activities.

        116.   The refunds USB provides to USB members who object to paying for

lobbying and legislative activities do not include interest.

        117.   The USB provides no way for members to prevent their mandatory fees

from being used for non-germane political and ideological speech and other non-germane

activities before the fact, but only offers, at most, partial fee refunds after the fact, upon

request.

        118.   Therefore—assuming mandatory bar membership and fees are

constitutional at all—the USB fails to provide the minimum safeguards required by the

First and Fourteenth Amendments before collecting and expending mandatory member

dues.


                                               25
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.29 Page 27 of 30




        119.   The collection of mandatory dues in the absence of the minimum

safeguards violates the First Amendment rights of the attorneys who are forced to pay

them, including Plaintiff Amy Pomeroy.

        120.   For these reasons, Defendants maintain and enforce a set of laws, practices,

procedures, and policies that deprive Plaintiff Amy Pomeroy of her First and Fourteenth

Amendment rights.

        121.   This deprivation of constitutional rights is causing Plaintiff Amy Pomeroy

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.

        122.   Plaintiff Amy Pomeroy is entitled to declaratory and injunctive relief

against Defendants’ continued enforcement and maintenance of these unconstitutional

laws, practices, procedures, and policies, and is entitled to an award of attorney fees. See

28 U.S.C. §§ 2201, 2202; 42 U.S.C. §§ 1983, 1988.

                              FOURTH CLAIM FOR RELIEF

     Compelled membership in the UBF violates attorneys’ First and Fourteenth
              Amendment rights to free association and free speech.

        123.   The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

        124.   Compelling Utah attorneys to become mandatory members of the UBF—

automatically, as a result of their mandatory membership in the USB—violates attorneys’

                                              26
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.30 Page 28 of 30




First and Fourteenth Amendment right not to associate with a private organization and

not to associate with a private organization’s speech.

        125.   Mandatory UBF membership does not serve any compelling governmental

interest.

        126.   In the alternative, to the extent that UBF membership serves any

governmental interest, the government may serve that interest without compelling Utah

attorneys to become members of the UBF as a condition of practicing law.

        127.   Defendants enforce Utah’s rule compelling attorneys to become members

of the UBF as a condition of practicing law by enforcing Utah’s rules compelling

attorneys to join and become members of, and pay fees to, the USB as a condition of

practicing law.

        128.   By failing to use a means significantly less restrictive of associative

freedoms than a mandatory association, Defendants maintain and actively enforce a set of

laws, practices, procedures, and policies that deprive Plaintiff Amy Pomeroy of her rights

of free association and free speech in violation of the First and Fourteenth Amendments.

        129.   This deprivation of constitutional rights is causing Plaintiff Amy Pomeroy

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.




                                              27
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.31 Page 29 of 30




       130.   Plaintiff is entitled to declaratory and injunctive relief against Defendants’

continued enforcement and maintenance of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                                REQUEST FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor and:

       A.     Declare that Defendants violate Plaintiff’s rights to freedom of association

and freedom of speech under the First and Fourteenth Amendments by enforcing rules

that make membership in the USB a condition of practicing law in Utah;

       B.     Declare that Defendants violate Plaintiff’s rights to freedom of association

and freedom of speech under the First and Fourteenth Amendments by requiring her to

pay fees to the USB as a condition of practicing law in Utah;

       C.     Declare that Defendants may not require an attorney to pay mandatory fees

to subsidize the USB’s speech, including its political and ideological speech or any of its

non-germane activities, unless the member has affirmatively consented in advance to

having fees used for those purposes, as required by Janus v. AFSCME;

       D.     Declare that Defendants violate Plaintiff’s rights to freedom of association

and freedom of speech under the First and Fourteenth Amendments by enforcing rules

that make membership in the UBF a condition of practicing law in Utah;


                                             28
  Case 2:21-cv-00219-JCB Document 2 Filed 04/13/21 PageID.32 Page 30 of 30




       E.     Permanently enjoin Defendants and all persons in active concert or

participation with them from enforcing CJA Rules 14-101, 14-102, 14-209, and 14-802,

which mandate membership in the USB and, by extension, the UBF;

       F.     Permanently enjoin Defendants and all persons in active concert or

participation with them from enforcing CJA Rules 14-107, 14-207, and 14-716, which

require payment of membership fees to the USB;

       G.     In the alternative, declare that Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments are violated by the USB’s failure

to implement the minimum safeguards required by Keller v. State Bar of California, and

preliminarily and permanently enjoin Defendants from collecting mandatory bar fees

unless and until the USB adopts the minimum safeguards Keller requires;

       H.     Award Plaintiff Amy Pomeroy her costs, attorney fees, and other expenses

as provided by law, including 42 U.S.C. § 1988; and

       I.     Order such additional relief as may be just and proper.

Dated: April 13, 2021.

                                          GOLDWATER INSTITUTE

                                          /s/ Jacob Huebert
                                          Jacob Huebert
                                          Attorneys for Plaintiff




                                             29
